TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 6, 2020



                                     NO. 03-20-00263-CV


                                  E. L. and P. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the final decree signed by the trial court on April 13, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final decree. Therefore, the Court affirms the trial court’s final decree.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.